Exhibit 10.1
RESOURCE RECOVERY SYSTEM AGREEMENT
This Resource Recovery System Agreement, (hereinafter “Agreement”), entered into
this day of                                           , 2008, (the “Effective
Date”), is made by and between BioGold Fuels Corporation, a Nevada Corporation,
and the Kansas L.L.C., which will be formed and which will be wholly owned by
BioGold Fuels Corporation, (hereinafter referred to as “BIFC”), the Nevada
Corporation having its principal offices at 1800 Century Park East, Los Angeles,
California, and the L.L.C. having its principal office in Newton, Kansas, and
Harvey County, Kansas, (hereinafter referred to as “Harvey County”), having its
principal place of business in Harvey County, Kansas.
1. WHEREAS, Harvey County operates a Recycling Center and Transfer Station in
Harvey County, Kansas and is a processor and recycler of the solid waste stream
in Harvey County, Kansas; and
2. WHEREAS, as a solid waste collection and disposal services provider for a
number of cities, Harvey County is responsible for implementing diversion
programs to reduce the amount of solid waste from landfill disposal; and
3. WHEREAS, Harvey County currently employs many commercially available means to
recover material from the waste stream in order to provide diversion for its
customers who utilize the facility; and
4. WHEREAS, Harvey County is continually exploring means to enhance recovery
efforts, provide additional diversion for its existing customers and provide
diversion opportunity for future customers; and
5. WHEREAS, BIFC is the owner of a process, which recovers materials from the
waste stream beyond the recovery levels of traditional solid waste processing;
and
6. WHEREAS, BIFC has worked closely with Harvey County to develop the viability
of its recovery process through engineering with the Engineer Procurement
Construction contractor, ICM, Inc., for the facility on Harvey County’s
property; and
7. WHEREAS, BIFC is seeking a location for its first commercially viable
facility that can receive, process, and recover valuable by-products in the form
of fuels and energy from the residuals solid waste stream and any other waste
desired for disposal by Harvey County; and

 

 



--------------------------------------------------------------------------------



 



8. WHEREAS, Harvey County desires to engage BIFC’s services on the terms and
conditions set forth herein; and
9. WHEREAS, BIFC desires to process solid waste stream received from Harvey
County and is willing to do so on the terms and conditions set forth herein; and
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
of the parties as provided herein, it is agreed between BIFC and Harvey County
as follows:
SECTION 1. HARVEY COUNTY REPRESENTS THAT: Harvey County is organized and exists
as a municipal subdivision under the laws of the State of Kansas, and is duly
qualified and authorized to carry on the functions and operations as stated in
this Agreement. Harvey County has the power, authority, and legal right to enter
into and perform this Agreement, and the execution, delivery, and performance
hereof by Harvey County, (i) has been duly authorized, and (ii) does not result
in any material violation of any judgment, order, law, or regulation applicable
to Harvey County. This Agreement has been duly entered into by Harvey County and
constitutes a legal, valid, and binding obligation of Harvey County, enforceable
in accordance with its terms. No public official of Harvey County has either a
direct or indirect financial interest in this Agreement, nor will any public
official of Harvey County either directly or indirectly benefit financially from
this Agreement.
SECTION 2. BIFC REPRESENTS THAT: BIFC is duly organized and existing as a
corporation under the laws of the State of Nevada, licensed to do business in
the State of Kansas with a current resident agent, and has the requisite power
and authority to enter into and perform its obligations under this Agreement. In
addition, the Kansas L.L.C. called BioGold Fuels, L.L.C., which is wholly owned
by BioGold Fuels Corporation, is properly registered and licensed to do business
in Kansas. BIFC has the power, authority, and legal right to enter into and
perform this Agreement, and the execution, delivery, and performance hereof by
BIFC, (i) has been duly authorized, and (ii) will not result in any material
violation of any judgment, order, law, or regulation applicable to BIFC and/or
any provisions of BIFC’s articles of incorporation or bylaws. BIFC holds, or is
expressly authorized under the necessary patent rights, franchises, licenses, or
comparable agreements, to use such patent rights, franchises, licenses, or
comparable agreements in operating the resource recovery facility.

 

 



--------------------------------------------------------------------------------



 



SECTION 3. DEFINITIONS: When used in this Agreement, the terms listed below
shall have the following meaning:

A.   Ash Residue — the residue resulting from the processing of waste or other
materials.   B.   BIFC Facilities — means facilities managed and operated by
BIFC located on land leased by BIFC from Harvey County.   C.  
Construction/Demolition Waste — means solid waste resulting from the
construction, remodeling, repair and demolition of structures, roads, sidewalks
and utilities; untreated wood and untreated sawdust from any source; treated
wood from construction or demolition projects; small amounts of municipal solid
waste generated by the consumption of food and drinks at construction or
demolition sites, including, but not limited to, cups, bags and bottles;
furniture and appliances from which ozone depleting chlorofluorocarbons have
been removed in accordance with the provisions of the federal clean air act;
solid waste consisting of motor vehicle window glass; and solid waste consisting
of vegetation from land clearing and grubbing, utility maintenance, and seasonal
or storm-related cleanup. Such wastes include, but are not limited to, bricks,
concrete and other masonry materials, roofing materials, soil, rock, wood, wood
products, wall or floor coverings, plaster, drywall, plumbing fixtures,
electrical wiring, electrical components containing no hazardous materials,
nonasbestos insulation and construction related packaging. “Construction and
demolition waste” shall not include waste material containing friable asbestos,
garbage, furniture and appliances from which ozone depleting chlorofluorocarbons
have not been removed in accordance with the provisions of the federal clean air
act, electrical equipment containing hazardous materials, tires, drums and
containers even though such wastes resulted from construction and demolition
activities. Clean rubble that is mixed with other construction and demolition
waste during demolition or transportation shall be considered to be construction
and demolition waste.   D.   Construction and demolition landfill — means a
permitted solid waste disposal area used exclusively for the disposal on land of
construction and demolition wastes. This term shall not include a site that is
used exclusively for the disposal of clean rubble.   E.   Generator — means any
person who produces or brings into existence solid waste.   F.   Hazardous
Wastes — means any waste or combination of wastes which, because of its
quantity, concentration or physical, chemical, biological or infectious
characteristics or as otherwise determined by the secretary: (A) Causes or
significantly contributes to an increase in mortality or an increase in serious
irreversible or incapacitating reversible illness; or (B) poses a substantial
present or potential hazard to human health or the environment when improperly
treated, stored, transported or disposed of or otherwise managed.

 

 



--------------------------------------------------------------------------------



 



    Hazardous waste shall not include: (A) Household waste; (B) agricultural
waste returned to the soil as fertilizer; (C) mining waste and overburden from
the extraction, beneficiation and processing of ores and minerals, if returned
to the mine site; (D) drilling fluids, produced waters and other wastes
associated with the exploration, development and production of crude oil,
natural gas or geothermal energy; (E) fly ash, bottom ash, slag and flue gas
emission control wastes generated primarily from the combustion of coal or other
fossil fuels; (F) cement kiln dust; or (G) materials listed in 40 C.F.R. §
261.4, as in effect on July 1, 1983, or any later version as established in
rules and regulations adopted by the secretary.   G.   Nonhazardous Special
Waste — means any solid waste designated by the secretary as requiring
extraordinary handling in a solid waste disposal area.   H.   Person — means
individual, partnership, firm, trust, company, association, corporation,
individual or individuals having controlling or majority interest in a
corporation, institution, political subdivision, state agency or federal
department or agency.   I.   Recyclables — means any materials that will be used
or reused, or prepared for use or reuse, as an ingredient in an industrial
process to make a product, or as an effective substitute for a commercial
product. “Recyclables” includes, but is not limited to, paper, glass, plastic,
municipal water treatment residues, as defined by K.S.A. 65-163 and amendments
thereto, and metal, but does not include yard waste.   J.   Secretary — means
the Kansas Secretary of Health and Environment.   K.   Solid Waste — means
garbage, refuse, waste tires as defined by K.S.A. 65-3424, and amendments
thereto, and other discarded materials, including, but not limited to, solid,
semisolid, sludges, liquid and contained gaseous waste materials resulting from
industrial, commercial, agricultural and domestic activities. Solid waste does
not include hazardous wastes as defined by subsection (f) of K.S.A. 65-3430, and
amendments thereto, recyclables or the waste of domestic animals as described by
subsection (a)(1) of K.S.A. 65-3409, and amendments thereto.   L.   Start-Up —
the systematic checkout of facility equipment and systems, such that the
Resource Recovery System Facility is ready and able to commence and, in fact,
commences the processing of waste.   M.   Small Quantity Generator Nonhazardous
Waste — means any person who meets both of the following conditions:
(1) Generates in any single calendar month less than 25 kilograms (55 pounds) of
hazardous waste; and (2) meets the conditions of a Kansas generator listed in
paragraphs (d)(2) through (d)(6) of KAR 28-31-02.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. TERM OF AGREEMENT:

  A.   The term of this Agreement shall be thirty (30) years with one ten
(10) year option exercisable by BIFC with ninety (90) days advanced notice to
Harvey County, which option, if exercised, will be upon the same terms and
conditions as the original Agreement. In addition, there shall be three
(3) additional extensions of ten (10) years each, which said additional ten
(10) year extensions are exercisable only by MUTUAL agreement of the parties,
for a total potential term of seventy (70) years.     B.   It is agreed by the
parties that BIFC will have nine (9) months from the signing of this Agreement
to start construction of the Resource Recovery System Facility, as described
herein. And BIFC will have a total of twenty-seven (27) months after the signing
of this Agreement to commence “start-up” of the Resource Recovery System
Facility. Upon “start-up”, BIFC shall commence the operational responsibilities
set forth in Sections 8 A and B.

  i.   If BIFC fails to start construction or fails to initiate “start-up”
within the time limits described above, or fails to commence operational
responsibilities as set forth in Sections 8 A and B, upon “start-up”, this
Agreement shall be null and void and possession of all of the leased property,
as described in Exhibit “A”, including the existing Transfer Station and
equipment as described in Section 6 shall immediately be returned to Harvey
County.     ii.   Time is hereby the essence of this Agreement.

SECTION 5. 50,000 SQUARE FOOT RESOURCE RECOVERY SYSTEM FACILITY: It is the
obligation of and BIFC agrees to construct an approximate 50,000 square foot
facility, or otherwise an adequate sized building(s), to perform its obligations
under this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 6. LEASE OF TRANSFER STATION AND REAL ESTATE:

  A.   The BIFC Resource Recovery System Facility is located on land owned by
Harvey County as outlined and identified in Exhibit “A”, attached hereto, which
Exhibit “A” contains the general legal description.         Harvey County agrees
to lease the real estate described above and identified in Exhibit “A” to BIFC.

Both parties hereto specifically agree that during the term of this Agreement,
the other shall have appropriate ingress and egress and otherwise have access
for purposes of performing the duties under this Agreement and inspection and
access, including employee access, to the borrow pit and other property not
being leased located just to the south of said leased property (in connection
with access in favor of Harvey County).
Both parties agree that each will have full access to the leased property,
including the adjacent property owned by Harvey County so that there will be
appropriate public access to the Transfer Station and so that the parties hereto
will be able to perform the operational responsibilities set forth under this
Agreement.
The parties understand that the waste lagoon as identified in Section 6.A. may
be moved to accommodate buildings proposed by BIFC and to otherwise make better
use of the land. The parties hereto specifically agree that both of them will
have access and use to said waste lagoon (may be moved further south on land
leased by BioGold). The costs of moving the lagoon will be the responsibility of
BIFC.

  B.   Harvey County will assist BIFC in obtaining all required land use
approvals and modifications of existing Harvey County permits; permits for
modifications to the existing buildings, easements, utility services, and
permits to construct, install equipment and operate the BIFC facility on the
above identified Harvey County property. The costs of all permits,
authorizations or approvals for the use of the Harvey County facility, including
without limitation all capital and maintenance expenditures associated with
making the site suitable for the implementation of the terms of this Agreement,
shall be the sole expense of BIFC.     C.   BIFC will be responsible for payment
of all utilities for the land it leases and buildings its leases or owns,
including payment of energy used and needed for the processing of waste or any
other process or manufacturing on said leased property.

 

 



--------------------------------------------------------------------------------



 



  D.   BIFC shall have the right to obtain a title report or commitment for a
title policy from a title insurance company of its choice. Costs of title
insurance shall be paid by BIFC. If, in the reasonable opinion of BIFC, such
title report shows any defects of title or liens or encumbrances which
materially adversely affect BIFC’s proposed use of said land and proposed
building, BIFC shall notify Harvey County of such defect and, at Harvey County’s
sole option, Harvey County shall undertake to remedy the defect or provide BIFC
with a title policy with such defect removed, In the event Harvey County is not
able to remedy such defect within a reasonable time, BIFC has the right to
terminate this Agreement.     E.   In addition, Harvey County agrees to lease to
BIFC the existing Transfer Station, as identified in Exhibit “A” attached
hereto, and the following described equipment:

  i.   Equipment owned by Harvey County and to be leased pursuant to this
Agreement to BIFC includes the various different equipment that is needed to
transfer unprocessable waste from BIFC facilities to the Transfer Station. The
equipment includes, but is not limited to, the following:

                                      Last 4 digits         Year     Description
  of Serial #     Purchase Price   1990    
Capacity Tractor
    5927     $ 10,500   2001    
Keith Guthrie Wilkens (walking floor trailer)
    0073     $ 51,000   2001    
Keith Guthrie Wilkens (walking floor trailer)
    0074     $ 51,000   1990    
BoCat (walking floor trailer)
    0059     $ 25,000   2001    
JCB Backhoe
    9044     $ 69,000   1995    
GMC/White Semi Tractor
    0520     $ 21,000   1994    
BULB Eater
          $ 500   2001    
McClain (roll-off container)
    5714     $ 3,445   2001    
McClain (roll-off container)
    5715     $ 3,445   2001    
McClain (roll-off container)
    5717     $ 3,445   1999    
Bobcat (Model 873)
    0014     $ 23,000  

BIFC indicates that it has inspected said equipment and is leasing the same in
its present “as is” condition.

  ii.   Title and/or ownership to the original leased equipment noted in the
preceding subparagraph shall remain with Harvey County and said equipment shall
not leave the State of Kansas.

 

 



--------------------------------------------------------------------------------



 



  iii.   In the event said leased equipment is required to be replaced during
the term of this lease due to normal wear and tear, it is the obligation of BIFC
to repair or replace said equipment, as needed and determined by BIFC.     iv.  
BIFC shall service and perform all appropriate maintenance on said leased
equipment pursuant to the Harvey County maintenance program.     v.   Harvey
County will insure the existing Transfer Station and the original equipment.
BIFC will reimburse the costs of said insurance premiums to Harvey County.
Reimbursement shall be within forty (40) days of proof of payment by Harvey
County.

  F.   Subject to the provisions in Section 4.B.i. and Section 10, BIFC will
receive possession of the Transfer Station, which is to be leased to BIFC and
which is described in Exhibit “A”, attached hereto, and the above described
equipment upon “start-up”. BIFC shall receive possession of the land described
in Exhibit “A” for purposes of construction upon execution of this Agreement.
BIFC’s possession shall not interfere with Harvey County’s continued operation
(including but not limited to the transfer station, composting site, citizen’s
drop-off site, scrap metal collection site and tire collection site) until
“start-up” and shall not interfere with Harvey County’s said operations after
“start-up” in the event BIFC is incapable of processing or disposing of waste
and thereafter waste accumulates so as to become a violation of the KDHE Waste
Operator’s Permit.     G.   BIFC and Harvey County agree that BIFC will lease
the existing Transfer Station and equipment and the real estate, all as
described in Exhibit “A”, attached hereto, for the term of the Agreement and any
extensions thereof at a rental rate of $1.00 per year.

  i.   BIFC has inspected the current Transfer Station building and is leasing
said building in its present “as is” condition. The parties hereto specifically
waive any termite inspection.     ii.   Relative to the existing Transfer
Station building being leased to BIFC and the new building or future buildings
to be constructed by BIFC, it shall be the responsibility of BIFC to maintain
said buildings including, but not limited to, such matters as maintenance and
repair of the roof; maintenance and repair of the exterior walls; maintenance
and repair of all doors, including electric doors; maintenance and repair of
electrical system; maintenance and repair of plumbing system; maintenance and
repair of other utilities; maintenance and repair of heating and cooling
systems; and snow and ice removal.

 

 



--------------------------------------------------------------------------------



 



  iii.   BIFC shall be a good steward of the premises and the buildings and keep
the facilities and leased property in a clean and presentable condition.     iv.
  Harvey County will have the right to inspect said buildings as to proper
maintenance.     v.   BIFC shall have the right to improve or remodel said
transfer station building already constructed with Harvey County’s written
permission. Harvey County’s permission shall not be unreasonably withheld.    
vi.   Any real estate taxes or other taxes on the leased real estate and
equipment and buildings herein described, if any, shall be the responsibility of
and shall be paid by BICF during the term of this Agreement or any extensions
thereof.

  H.   In addition to Harvey County’s rights to possession, as set forth in
Section 4.B.i. and Section 10, at the end of the term of this Agreement, or
earlier termination by Harvey County for reasons of default on behalf of BIFC,
BIFC shall transfer ownership and possession of the original Transfer Station
and proposed 50,000 square foot building and any other buildings or property
constructed by BIFC, and the original equipment, back to Harvey County.

  i.   At the end of the Agreement, as provided above, or earlier termination by
reason of default, BIFC shall remove its equipment, including the gasifier,
autoclave, separation equipment, distillation equipment, liquid fuel equipment
and similar trade fixtures and business property. After said equipment is
removed, the floors will be stubbed off at the slab and will otherwise be in
good, clean and usable condition. After the equipment has been removed, Harvey
County and BIFC will review as to Harvey County’s final approval. Lighting,
electrical, heating and cooling and other similar fixtures shall remain with the
premises and the buildings.

 

 



--------------------------------------------------------------------------------



 



SECTION 7. HARVEY COUNTY’S OPERATIONAL RESPONSIBILITIES:

  A.   Harvey County shall operate, manage and receive all fees and pay all
costs for the processing and disposal of all incoming construction and
demolition waste generated within Harvey County, and the management and
operations of the construction and demolition landfill at the Harvey County
site. Any Harvey County construction and demolition waste generated within
Harvey County suitable for processing by BIFC may be requested by BIFC and the
construction and demolition waste shall be delivered by Harvey County to BIFC
facilities for further processing and disposal by BIFC. In accordance with this
agreement, Harvey County will compensate BIFC for processing and disposing of
the construction and demolition waste requested by BIFC.     B.   Harvey County
shall operate, manage and receive all fees and pay all costs for the processing
and disposal of all incoming separated brush and tree debris generated within
Harvey County at the Harvey County site. Any separated Harvey County brush and
tree debris generated within Harvey County suitable for processing by BIFC may
be requested by BIFC and the brush and tree debris shall be delivered by Harvey
County to BIFC facilities for further processing and disposal by BIFC. In
accordance with the agreement, Harvey County will compensate BIFC for processing
and disposing of the brush and tree debris requested by BIFC.     C.   Harvey
County shall operate, manage and receive all fees, if any, and pay all costs for
the composting area at the Harvey County site, and manage and operate the
composting and disposal of all incoming separated grass, separated leaves, and
separated food waste generated within Harvey County. Any separated grass,
separated leaves, and separated food waste generated within Harvey County
suitable for processing by BIFC may be requested by BIFC and the separated
grass, leaves and food waste shall be delivered by Harvey County to BIFC
facilities for further processing and disposal by BIFC. No compensation will be
paid by Harvey County to BIFC for the separated materials.     D.   Harvey
County shall operate, manage and receive all fees and pay all costs for the
processing and disposal of separated nonhazardous special wastes generated
within Harvey County. The generator shall transport and be responsible for
disposal. Any nonhazardous special waste generated in Harvey County suitable for
processing by BIFC may be requested by BIFC and the nonhazardous special waste
shall be delivered by Harvey County to BIFC facilities for further processing
and disposal by BIFC. In accordance with Section 11.A., Harvey County will
compensate BIFC for processing and disposing of the nonhazardous special waste
requested by BIFC.

 

 



--------------------------------------------------------------------------------



 



  E.   Harvey County shall operate, manage and receive all fees and pay all
costs for the separated household hazardous waste, small quantity generator
nonhazardous waste, at the facilities at the Harvey County site. Harvey County
shall manage and operate the processing and disposal of all separated household
hazardous waste generated and small quantity generator nonhazardous waste
generated within Harvey County.     F.   Harvey County shall manage and operate
the processing and disposal of all incoming recyclables separated from solid
waste. Recyclables separated by BIFC processing shall be managed and operated
and otherwise disposed of by BIFC.     G.   Harvey County shall manage, operate,
and pay the costs of the scale house at the Harvey County site. The scale house
weighs and calculates fees for all incoming waste and materials for Harvey
County and BIFC.     H.   Harvey County may contract and charge fees for waste
materials and other materials generated outside of Harvey County for processing
and disposal.     I.   Any contract entered into by Harvey County for disposing
of waste entered into with others, shall be the obligation of Harvey County and
not BIFC.     J.   Harvey County will cooperate in assisting and obtaining on
behalf of BIFC a ten (10) year tax abatement on all taxable future buildings and
improvements constructed by BIFC. The parties understand that the granting of
such abatement is subject to a decision to be made by the Board of Tax Appeals.
If the abatement is allowed, the method of abatement will be based on a ten
(10) year schedule with the first year at a 100% abatement, the second year at a
90% abatement and the third year at an 80% abatement and so forth until the
tenth year, which is a 10% abatement.     K.   Harvey County will obtain and pay
for all permits and licenses to conduct its obligations under this Section and
pursuant to this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 8. BIFC’S OPERATIONAL RESPONSIBILITIES:

  A.   BIFC will manage, operate, and pay all of the costs for processing and
disposal of all incoming nonhazardous solid waste and tires generated within
Harvey County except for construction and demolition waste; separated brush and
tree debris; separated food waste; separated household hazardous waste;
separated nonhazardous special waste; and separated recyclables. Recyclables
separated by BIFC processing shall be managed and operated and otherwise
disposed of by BIFC. Harvey County shall compensate BIFC for the remaining solid
waste and tires generated within Harvey County in accordance with this
Agreement. BIFC may contract and charge fees for waste and materials generated
outside of Harvey County for processing and disposal. Harvey County shall
cooperate with BIFC in obtaining contracts for waste and materials generated
outside of Harvey County.     B.   BIFC agrees that it will process solid waste
or other materials as provided by Harvey County first, prior to processing solid
waste or other materials from other sources.     C.   BIFC will manage, operate
and pay all costs of the citizen drop-off area, scrap metal and non-electronic
appliances area and tire area.     D.   Any contract entered into by BIFC shall
be the responsibility of BIFC and not the responsibility of Harvey County.    
E.   The general intent of this Agreement is for BIFC to process and enhance
recovery of feasible material from the waste stream in the form of recyclables,
fuels or energy.     F.   It is understood by the parties that BIFC will be
responsible for obtaining and paying for the costs of all necessary permits and
air permits to conduct their obligations under this Agreement and to conduct
their operations on said leased land and otherwise satisfy all financial
assurances required by state law.     G.   Unless previously agreed by Harvey
County to use another firm, BIFC shall use ICM,Inc. for all engineering, design,
and building for any facilities or improvements on the premises defined in
Exhibit “A”. ICM, Inc. shall have the right to sub-contract portions of this
work without violation of this Section.

 

 



--------------------------------------------------------------------------------



 



SECTION 9. GENERAL OVERSIGHT BY HARVEY COUNTY: The parties hereto specifically
agree that Harvey County has final approval of any and all building
modifications, material flows and the overall processing which takes place on
the property being leased to BIFC and described in Exhibit “A”, attached hereto,
and otherwise owned by Harvey County. Said “oversight” shall be conducted in
good faith and approval shall not be unreasonably withheld. In this connection,
Harvey County shall have joint possession of the Transfer Station with the right
to operate it in the event BIFC fails to process and dispose of waste as set
forth in Section 10.

  A.   BIFC shall cooperate with Harvey County to have Harvey County as
contingent assignee on any agreement with Reno County, Kansas or other waste
disposal site, in order to dispose of waste in the event BIFC is incapable of
processing or disposing of waste and Harvey County is required to process and
dispose.

SECTION 10. HARVEY COUNTY’S RIGHT TO OPERATE TRANSFER STATION: In the event BIFC
is incapable of processing or disposing of waste and thereafter waste
accumulates so as to become a violation of the KDHE Waste Operator’s Permit,
then possession of the Harvey County Transfer Station and any leased equipment
shall be immediately returned to Harvey County at Harvey County’s option. In
such an event, Harvey County would have the option to dispose of the
accumulating waste. Thereafter, if BIFC once again commences the processing of
waste pursuant to this Agreement within one (1) year of its initially ceasing to
process, then possession of the Transfer Station and the leased equipment shall
be returned to BIFC.
SECTION 11. COMPENSATION:

  A.   Harvey County agrees to pay BIFC an initial base tip fee of $35.00 per
ton of waste, which waste is to be processed by BIFC pursuant to this Agreement.
Payments will be made monthly on total tonnage. Procedures/Payment Calculation:
All incoming waste to BIFC will be weighed on one of Harvey County’s scales or
another certified scale and a weight ticket generated. The Gross and Tare/Empty,
and Net Weight will be shown in addition to the date and truck #. A copy of the
incoming weight ticket will be given to BIFC and one kept at the Harvey County
scale house.

  i.   Every five (5) years, on the fifth year anniversary of “start-up”, the
$35 per ton tipping fee shall be redetermined by good faith negotiations. If
negotiations fail, then the new tipping fee shall be based upon the average
tipping fee for waste disposal of subtitle d landfills at Butler County, Reno
County and Saline County, plus 29.6% of said average. If one of said landfills
is not operating, then the tipping fee at the Barton County landfill will be
used in determining said average.

 

 



--------------------------------------------------------------------------------



 



  ii.   The parties agree that the tipping fee compensation as described herein
only applies to waste being transported to this site by Harvey County and does
not include waste coming in from other individuals or companies that BIFC might
have a contract with or otherwise receive.     iii.   Tipping fee for brush and
tree debris will be fifty (50%) percent of the initial base tip fee and as it
may be redetermined.

  B.   The estimated initial amount of solid waste materials generated within
Harvey County suitable for processing by BIFC is:

         
 
  23,500   tons annually Waste Requiring a lined-landfill for disposal
 
  7,000   tons annually of wood and sawdust
 
  1,500   tons annually of asphalt shingles
 
  1,500   tons annually of brush and tree debris
 
  30   tons annually of tires
 
       
TOTAL
  33,530   tons annually of materials
 
       

The estimated amount of waste and materials generated within Harvey County
varies from year to year. Harvey County shall deliver materials to BIFC in
accordance with this Agreement and shall use its best efforts to provide the
above amount of materials. In addition, Harvey County shall use its best efforts
to allow additional materials to be delivered to BIFC from other sources outside
Harvey County.
SECTION 12. COMPENSATION TO BE PAID BY BIFC TO HARVEY COUNTY: At the end of five
(5) years from the signing of this Agreement, Harvey County shall receive on an
annual basis five (5%) percent of the net profit sales of whatever product or
energy that is generated by BIFC, or its assigns, on the leased real estate
subject to this Agreement. Said net profit sales shall mean the net profit after
the sales, but said net profit shall be calculated according to US Generally
Accepted Accounting Principles and is not to include the deduction of
depreciation or inclusion of revenue from the tip fees received by BIFC.

  A.   Each party shall have the right to audit and inspect the other party’s
books and records which are pertinent to this Agreement which includes, but is
not limited to, the inspection of weight tickets, sales receipts, calculation of
gross and net sales and inspection of scales.

 

 



--------------------------------------------------------------------------------



 



SECTION 13. ODOR AND NOISE: The most current technology shall be installed by
BIFC and Harvey County to minimize odor and noise to the least possible amount.
BIFC and Harvey County shall each have an odor and noise action plan for persons
to submit complaints; a listing of actions taken by BIFC and/or Harvey County to
reduce the odor and/or noise; and a reply to the complainant of the actions
taken by BIFC and/or Harvey County.
SECTION 14. BIFC’S OWNERSHIP OF INTANGIBLES: All processes, inventions, patents,
copyrights, trademarks, and other intangible rights that may be conceived or
developed by BIFC, either alone or with others, during the term of this
Agreement, whether or not conceived or developed during BIFC’s working hours,
and with respect to which the equipment, supplies, facilities, or trade secret
information of BIFC was used, or that relate at the time of conception or
reduction to practice of the invention to the business of BIFC or to actual or
demonstrably anticipated research and development, or that result from any work
performed by BIFC shall be the sole property of BIFC.
SECTION 15. CONFIDENTIALITY OF PROPRIETARY INFORMATION: Harvey County agrees
that neither it nor any agent of Harvey County will disclose any Proprietary
Information (as hereinafter defined) to any individual or entity at any time
during the term of this Agreement, except as is necessary and appropriate in the
ordinary course of performing duties for BIFC during the term of this Agreement,
or unless such disclosure is required by law. For purposes of this Agreement,
the term Proprietary Information shall mean any information that was developed
by or was assigned to BIFC, and which has commercial value in BIFC’s business.
Proprietary Information includes, but is not limited to, trade secrets,
financial information, customer lists and information, marketing plans,
strategies, business forecasts, computer programs, source code, product plans,
research and development information, testing methods and results, inventions,
improvements, formulas, processes, techniques, designs, know-how and data.
Harvey County and BIFC agree that violation of this Section 15 will cause
irreparable harm to Harvey County and/or BIFC, as the case may be, therefore in
addition to any and all other legal remedies available to it, BIFC is entitled
to equitable and injunctive relief.

  A.   The parties hereto understand that the provisions concerning
confidentiality are subject to the Kansas Open Records Act.

 

 



--------------------------------------------------------------------------------



 



SECTION 16. INSURANCE PROVISIONS: For purposes of this agreement BIFC and Harvey
County shall carry the following types of insurance in at least the limits
(which may be a combination of primary and excess coverage) specified below:

          Coverages   Minimum Limits of Liability  
Comprehensive General Liability
  $ 500,000 *
Bodily Injury, Property Damage Coverage
  $ 500,000 *
Excess Coverage
  $ 1,000,000  

Harvey County is subject to the Kansas Tort Claims Act, which limits liability
to $500,000. If the Kansas Tort Claims Act does not apply, the limit is
$1,000,000.
BIFC agrees to provide certificates of coverage from its carrier(s). The
Comprehensive General Liability and Excess Coverage policies shall contain a
waiver of subrogation against Harvey County.
SECTION 17. TERMINATION AND DEFAULT:

  A.   The parties acknowledge that there are other default provisions set forth
above.     B.   As noted in Section 4 above, if construction is not commenced on
the approximate 50,000 square foot Resource Recovery System Facility within nine
(9) months of the signing of this Agreement, then BIFC shall be in default of
this Agreement and possession of the Transfer Station and all leased equipment
shall be returned to Harvey County.     C.   As noted in Section 4 above, if
start-up is not commenced within twenty-seven (27) months of the signing of this
Agreement, then BIFC shall be in default of this Agreement and possession of the
Transfer Station and all leased equipment and the 50,000 square foot Resource
Recovery System Facility or any partial construction thereof shall be
immediately returned to Harvey County.     D.   In the event BIFC ceases
operations such that it is incapable of processing and disposing of waste
pursuant to this Agreement and such condition of inability to process waste
continues for one year or more, then this Agreement shall terminate and
possession of the Transfer Station and all leased equipment and the 50,000
square feet Resource Recovery System Facility or any partial construction
thereof and the leased land and all other constructed buildings shall be
immediately returned to Harvey County. During the time Harvey County is
processing waste, as provided in this subparagraph and in Section 10, Harvey
County will not be required to pay the tipping fee pursuant to Section 10 of
this Agreement.

 

 



--------------------------------------------------------------------------------



 



  E.   Notwithstanding any of the above, in the event BIFC is not able to
commence construction or start operation or ceases operation after start-up
because of natural disaster or destruction by fire then, in such an event,
either party shall have the option to unilaterally terminate this Agreement or
the parties may mutually agree to renegotiate the terms thereof.     F.   In
addition to the above defaults and subject to their specific obligations, a
party shall be in default if it materially breaches any of the representations
or warranties or otherwise fails to perform any material duty or obligation and
does not cure or remedy such breach within thirty (30) days after receipt of
written notice of the same; provided, however, that, if such breach shall
necessitate a longer period to cure than thirty (30) days, then such cure period
shall be extended for such time as is reasonably necessary to cure such breach.
    G.   In addition, BIFC shall be in default under this Agreement if it shall
become bankrupt, insolvent or file a voluntary petition in bankruptcy, have an
involuntary petition in bankruptcy filed against it which is not dismissed
within sixty (60) days of the date of filing, if it files for reorganization, or
if the appointment of a receiver or if it makes an assignment for the benefit of
its creditors.     H.   Upon the occurrence of a default, the non-defaulting
party may pursue any and all remedies available under applicable law.     I.  
Termination. Following the commencement date, this Agreement may be terminated
by Harvey County upon thirty (30) days prior written notice in the event BIFC is
unable to obtain or maintain any governmental permit necessary for the
construction and operation of the Resource Recovery System Facility.     J.   At
the end of the term of this lease, or any extensions thereof, or upon
termination due to default, then possession of the Transfer Station and all
leased equipment and the 50,000 square foot Resource Recovery System Facility or
any partial construction thereof shall be immediately returned to Harvey County,
along with the remaining real estate subject to this lease. At such time, BIFC
shall remove its equipment, including the gasifier, autoclave, separation
equipment, distillation equipment, liquid fuel equipment and similar trade
fixtures. After said equipment is removed, the floors shall be stubbed off at
the slab and shall otherwise be in good, clean and usable condition. After the
equipment has been removed, Harvey County and BIFC will review as to Harvey
County’s final approval. Lighting, electrical, heating and cooling and other
similar fixtures shall remain.

 

 



--------------------------------------------------------------------------------



 



SECTION 18. CONTINGENCIES:

  A.   The entering into this Agreement is subject to and contingent upon BIFC
entering into an engineer procurement construction contract with ICM or other
engineer procurement construction contractor approved by Harvey County.     B.  
This Agreement is subject to and contingent upon amendments to and changes in
overriding federal or state government rules, regulations, ordinances or
statutes.     C.   This Agreement is contingent upon the approval of the Kansas
Attorney General.

SECTION 19. ASSIGNMENT: The rights of BIFC under this Agreement may not be
assigned without the prior written consent of Harvey County. Written consent
will not be unreasonably withheld by Harvey County.
SECTION 20. MECHANICS’ LIENS: BIFC expressly acknowledges and agrees that
neither BIFC nor any one claiming by, through or under BIFC, including without
limitation contractors, sub-contractors, materialmen, mechanics and laborers,
shall have any right to file or place any mechanics’ or materialmen’s liens of
any kind whatsoever upon the facility or site nor upon any building or
improvement thereon. All parties with whom BIFC may deal are hereby put on
notice that BIFC has no power to subject Harvey County’s interest in the
facility to any claim or lien of any kind or character and any persons dealing
with BIFC must look solely to the credit of BIFC for payment and not to Harvey
County’s interest in the facility or site or otherwise. In the event a
mechanic’s or materialmen’s lien shall be filed, claimed, perfected or otherwise
established or as provided by law against the facility or site, BIFC shall
discharge or remove the lien by bonding or otherwise, within thirty(30) days
after BIFC receives notice from Harvey County of the filing of same.

 

 



--------------------------------------------------------------------------------



 



SECTION 21. INDEMNIFY AND HOLD HARMLESS:

  A.   BIFC agrees to compensate Harvey County for damages and to indemnify and
to hold Harvey County harmless from all claims incurred by Harvey County and
arising from a negligent act or omission of BIFC or BIFC’s agents, employees or
invitees in or about the facility or arising from BIFC’s default pursuant to
this Agreement. Except as otherwise specifically provided herein, all property
kept, installed, stored and maintained in or upon the facility site by BIFC
shall be so installed, kept, stored or maintained at BIFC’s risk. Harvey County
shall not be responsible for any loss or damage to equipment owned by BIFC which
might result from weather or other acts of God or which is not caused by the
negligent or intentional acts or omissions of Harvey County.     B.   Harvey
County agrees to compensate BIFC for damages and to indemnify and hold BIFC
harmless from all claims incurred by BIFC and arising from a negligent or
intentional act or omission of Harvey County or Harvey County’s agents,
employees or invitees in or about the facility or arising from Harvey County’s
default pursuant to this Agreement. BIFC shall not be responsible for any injury
or damage which may occur as a result of any environmental contamination caused:
i) prior to entry into this Agreement or ii) by Harvey County’s closed landfill.
    C.   BIFC shall also indemnify and hold Harvey County harmless against any
claim of liability or loss for personal injury or property damage as a result of
the construction, maintenance or operation of the facility except to the extent
that such claims or damages may be due or caused by the negligent or willful
misconduct of Harvey County or its employees, contractors or agents.     D.  
The indemnities described in this Section shall survive termination of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 22. DEPOSIT:

  A.   Within thirty (30) days of signing this Agreement, BIFC shall deposit
$50,000 cash to be held in an escrow account at the First Bank of Newton,
Newton, Kansas. Said amount held in escrow shall be paid out pursuant to the
forfeiture provisions as set forth in this Section or shall be returned to BIFC
after “start-up” upon inspection and approval of Harvey County.     B.   The
purpose of said cash deposit is to guaranty BIFC’s due diligence in proceeding
forward with this Agreement. Said deposit shall be forfeited and shall become
the property of Harvey County in the event BIFC does not commence construction
within nine (9) months of the signing of this Agreement or in the event BIFC
does not commence “start-up” within twenty-seven (27) months of the signing of
this Agreement.     C.   Relative to said deposit, both parties understand that
there may be unforeseen circumstances that might delay commencement of
construction or delay “start-up” that are not within the control of either
party. In such an event, said deposit will not be forfeited but instead will
remain deposited in said separate account. In the event it subsequently appears
that BIFC is not exercising due diligence in commencing construction or
following through with “start-up”, then said deposit will be forfeited and this
Agreement will become null and void.     D.   The escrow agent hereunder shall
be liable as a depository only and shall not be responsible for the sufficiency
or the accuracy of the form, execution, or validity of documents deposited
hereunder, nor shall it be liable in any respect on the account of the identity,
authority or rights of the persons executing or delivering any document or
paper. The escrow agent shall not be liable for collection items until the
proceeds of the same in actual cash have been deposited, nor shall it be liable
for the default of any payment as hereinbefore described.

SECTION 23. GENERAL PROVISIONS:
Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Kansas. Venue for any dispute arising
out of or from this Agreement, whether in tort, contract or both, shall be in a
State court of competent jurisdiction in Harvey County, Kansas. This Agreement
shall be subject to all applicable laws and regulations concerning the subject
matter of the Agreement.
Assignment. Neither BIFC or Harvey County may assign, pledge or encumber its
interest in this Agreement or any part thereof without the prior written consent
of the other Party. The term “Assignment” shall not include any changes (1), in
corporate structure or (2), resulting in less than a five percent (50%) change
in the beneficial ownership of either Party.
Applicability. This Agreement, unless and except where expressly limited, inures
to the benefit of and shall be binding upon the Parties and their successors and
assigns.

 

 



--------------------------------------------------------------------------------



 



No Waiver of Breach. The failure to enforce any provision of this Agreement will
not be construed as a waiver of any such provision, nor prevent a party
thereafter from enforcing the provision or any other provision of this
Agreement. The rights granted the parties are cumulative, and the election of
one will not constitute a waiver of such party’s right to assert all other legal
and equitable remedies available under the circumstances.
Severability. The provisions of this Agreement are severable, and if any
provision will be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions shall be construed and enforced so as to
give effect to the remaining provisions of the Agreement.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with respect to the subject matter of this Agreement, and supersedes all prior
and contemporaneous negotiations, agreements and understanding between the
parties, oral or written.
Modification, Waivers, Amendment. No modification, termination, amendment or
attempted waiver of this Agreement will be valid unless in writing, signed by
both parties.
Fees and Expenses. If any proceeding is brought for the enforcement or
interpretation of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with any provisions of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the other party reasonable attorney’s fees and other costs incurred
in that proceeding (including expert witness fees and costs), in addition to any
other relief to which such party may be entitled.
Duplicate Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original; provided, however, such
counterparts shall together constitute only one instrument.
Drafting Ambiguities. Each party to this Agreement has had the opportunity to
consult with counsel regarding the advisability of signing this Agreement and
the meaning of the terms herein. Each party (and, if applicable, his or its
counsel) have participated fully in the review and revision of this Agreement.
Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply to interpreting this Agreement.

 

 



--------------------------------------------------------------------------------



 



Notices. Any notice to the parties required or permitted under this Agreement
shall be given in writing by certified mail sent to the then principal place of
business.
Force Majeure. “Force Majeure” shall mean any event or condition, as listed
below, having a material and adverse effect on the rights, duties and
obligations of either party hereunder, or on the Facility, or on the
construction, equipping, operation, of any or all of them, if such event or
condition is beyond the reasonable control, and not the result of willful or
negligent action or omission or a lack of reasonable diligence, of the party
asserting the Force Majeure; provided that the contesting in good faith or any
event of condition constituting a change in law shall not constitute or be
construed as a willful or negligent action or a lack of reasonable diligence of
such party. The foregoing provisions shall not be construed to require that
either party observe a higher standard of conduct than required by the usual and
customary standards of the industry in question, as a condition to claiming the
existence of a Force Majeure. Such events are circumstances of the following
kind: an act of God, epidemic, landslide, lightning, tornado, earthquake, fire,
explosion, storm, flood or similar occurrence, an act of war, effects of nuclear
radiation, blockade, insurrection, riot, civil disturbance or similar
occurrences, strikes, lockouts, work slowdowns or stoppages, or similar labor
difficulties affecting either party hereunder, or the operation of the leased
Facility; a change in law. In such an event, this Agreement shall be modified by
mutual agreement to take into account such event.
Binding Effect. This Contract shall inure to and be binding upon the successors
and assigns of the respective parties.

                  BOARD OF COUNTY COMMISSIONERS OF         HARVEY COUNTY, KANSAS
   
 
           
 
  By        
 
     
 
Ron Krehbiel, Chairperson    
 
           
 
  By        
 
     
 
Marge Roberson    
 
           
 
  By        
ATTEST:
     
 
George A. Westfall    

 

 



--------------------------------------------------------------------------------



 



Joyce Truskett, County Clerk

                  BIOGOLD FUELS CORPORATION    
 
           
 
  By        
(Seal)
     
 
Steven L. Racoosin, President    
 
           
ATTEST:
           
 
           
                                                               , Secretary
           
 
                BIOGOLD FUELS, L.L.C.    
 
           
 
  By        
(Seal)
     
 
Steven L. Racoosin, President    
 
           
ATTEST:
           
 
           
                                                            , Secretary
           

Executed by the parties as of the day and year first above written.
The foregoing Resource Recovery System Agreement is hereby approved by the
Attorney General of the State of Kansas this                       day of
                                          , 2008.

 

 